Title: William & Samuel Craig to Thomas Jefferson, 29 November 1811
From: Craig, William,Craig, Samuel,Craig, William & Samuel (N.Y. firm)
To: Jefferson, Thomas


          
                  Sir 
                  New York 
                     29 Novemr 1811
          
		  
		  
                  We have the honor to inclose a Letter for you, received by a Ship of ours from Belfast; accompanied by a small Box, which We have taken in charge; & will be happy to forward it agreeably to such 
                  
                  
                  instructions as you may please to honor Us with.—We have the honor to
			 subscribe ourselves
          Sir Your Mt Ob serWm & Saml Craig
        